COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                     NOTICE TO FILE SUPPLEMENTAL CLERK’S RECORD

Appellate case name:        Telly Smith v. The State of Texas

Appellate case number:      01-14-01034-CR

Trial court case numbers: 1413462

Trial court:                230th District Court of Harris County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is
directed to file a supplemental clerk’s record containing certified copies of the following
documents:

       (1) the State’s amended motion for judgment and sentence nunc pro tunc, filed on
           January 13, 2015;

       (2) the order on motion to amend judgment nunc pro tunc, signed on January 13,
           2015; and

       (3) the corrected judgment nunc pro tunc, filed on January 13, 2015.

       The supplemental clerk’s record shall be filed with the Clerk of the First Court of
Appeals in the above-referenced appellate cause number 01-14-01034-CR within 10 days
of the date of this notice. See TEX. R. APP. P. 34.5(c)(1), (3).

       The cost of preparing this record will be assessed as part of the costs of this appeal
upon issuance of this Court’s judgment.



Clerk’s signature:
Date: December 3, 2015